Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The present invention pertains to an anchoring device configured to be anchored in human tissue, the anchoring device comprising: a suture length; a suture ring defining a circumference, wherein a portion of the suture length is wound about the suture ring along at least a majority of the circumference of the suture ring, such that the suture ring and the portion of the suture length collectively define a preformed knot configuration having a length along an axis of insertion and a cross-sectional area in a reference plane orthogonal to the axis of insertion; and wherein the preformed knot configuration is collapsible into an anchoring knot responsive to tension applied to at least one suture tail of the suture length in a direction away from the preformed knot configuration, the anchoring knot defining a second length along the longitudinal direction and a second cross-sectional area in the reference plane, wherein the second length is shorter than the first length, and the second cross-sectional area is greater than the first cross-sectional area.
 	The present invention also pertains to an anchoring device configured to be anchored in human tissue, the anchoring device comprising: a suture ring defining a circumference, wherein a portion of the suture length is woven through a plurality of penetrations distributed along at least a majority of the circumference, and the portion of the suture length and the suture ring collectively define a preformed knot configuration that defines a first length along a longitudinal directionPage 3 of 9DOCKET NO.: 104764.000007PATENTApplication No.: 15/991,189 Office Action Dated: August 26, 2020along an axis of insertion and a first cross-sectional area in a reference plane orthogonal to the axis of insertion, wherein the preformed knot configuration is collapsible into an anchoring knot responsive to tension applied to at 
The present invention also pertains to an anchoring device configured to be anchored in human tissue, the anchoring device comprising: Page 4 of 9DOCKET NO.: 104764.000007PATENTApplication No.: 15/991,189Office Action Dated: August 26, 2020a suture length, a chain of connected suture rings, the chain having a first end and a second end spaced from each other along a longitudinal direction and having a plurality of openings between the first and second ends, wherein a portion of the suture length is woven through the plurality of openings such that the portion of the suture length and the chain of connected suture rings collectively define a preformed knot configuration, the preformed knot configuration defining a first length along the longitudinal direction and a first cross-sectional area in a reference plane orthogonal to an axis of insertion oriented along the longitudinal direction, wherein the preformed knot configuration is collapsible into an anchoring knot responsive to tension applied to at least one suture tail of the suture length in a direction away from the preformed knot configuration, the anchoring knot defining a second length along the longitudinal direction and a second cross-sectional area in the reference plane, wherein the second length is shorter than the first length, and the second cross-sectional area is greater than the first cross-sectional area.
 	The present invention also pertains to a method for anchoring the suture length of claim 1 to a material internal to a human, the method comprising: inserting into an opening in a portion of the material the preformed knot configuration along the axis of insertion; and tensioning the at least one suture tail in the direction, thereby reconfiguring the preformed knot configuration into the anchoring knot.
 	The closest prior art includes Stone US 2007/0185532, however Stone fails to teach a suture ring wherein a suture length is wound about the suture ring along at least a majority of the circumference of the suture ring.  Also Stone fails to teach either a chain of rings wherein the suture length is woven through the plurality of openings or the suture length is woven through the plurality of openings.
 	The closest prior art also includes Maiorino US 2010/0094337 however Mairorino fails to teach a suture length is wound about the suture ring along at least a majority of the circumference of the suture ring, as shown in figure 4, the suture is wound approximately half the circumference.  Mairorino fails to teach either a chain of rings wherein the suture length is woven through the plurality of openings or the suture length is woven through the plurality of openings.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/12/2021